CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF MARCH 31, 2013 To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial data for the quarter ended March 31, 2013 and other pertinent information prepared by management without audit by independent auditors are submitted herewith. Comparative net assets are as follows: Mar. 31, 2013 Dec. 31, 2012 Mar. 31, 2012 Net assets $599,586,781 $569,465,087 $608,761,276 Net assets per share of Common Stock $25.82 $24.53 $26.57 Shares of Common Stock outstanding 23,221,307 23,218,307 22,909,636 Comparative operating results are as follows: Three months ended March 31, 2013 2012 Net investment income $306,304 $2,557,961 Per share of Common Stock .01
